

Exhibit 10.24
 
Agr WITHOUT PREJUDICE
 


 
COMPROMISE AGREEMENT
 
Pursuant to section 203 of the Employment Rights Act 1996
 
Between:
 
(1)
Field Group plc, whose registered office is at Misbourne House, Badminton Court,
Rectory Way, Old Amersham, Bucks, HP7 0DD, (the “Company”);

 
(2)
Chesapeake Corporation, of 1021 East Cary Street, Richmond, Virginia, 23218,
United States of America ("Chesapeake"); and

 
(3)
Neil Rylance, of 5 Park Avenue, Shelley Park, Shelley, Huddersfield, HD8 8JG
(the “Executive”)

 
 
(together, the "Parties").

 
Whereas:
 
(1)
The Executive has been employed by the Company since 3 January 1995.

 
(2)
The Executive has been employed by the Company as Executive Vice President –
European Packaging since 1 January 2005 and by Chesapeake as Executive Vice
President but due to a Company reorganisation his roles will become redundant.

 
(3)
In order to achieve certainty and finality, it is the intention of the Parties
in entering into this Agreement that it shall operate to terminate the
relationship between them and, in consideration of the settlement set out
herein, provide a full and absolute and irrevocable release by the Executive of
all current and future claims set out in this Agreement whether or not he has
knowledge of them, whether or not they are in the contemplation of the parties
and whether or not they exist in fact or law, as at the date of this Agreement
and a full and absolute and irrevocable release by the Company and Chesapeake of
all current and future claims set out in this Agreement of which either the
Company or Chesapeake is aware or should reasonably be aware as at the date of
this Agreement.

 
It is agreed as follows:
 
1.  
Date of Termination of Employment

 
The Executive’s employment with the Company will terminate on 31 August 2007
(the “Termination Date”) by reason of redundancy.  Salary and benefits will be
paid by the Company in the normal way up to the Termination Date but thereafter
will cease.  During the period from the date of this Agreement until the
Termination Date the Executive shall be on garden leave in accordance with
clause 20 of his contract of employment but shall remain available to provide
the Company or any Associated Company with such assistance as it may reasonably
require on a transitional basis other than on days on which he is on holiday as
agreed with the Company.
 

--------------------------------------------------------------------------------


 
The Executive shall be entitled to the payment or award in full under the
2005-2007 Long-Term Incentive Programme and shall be entitled to two-thirds of
his award or earnings arising under the 2006-2008 Long-Term Incentive Programme
(and all remaining awards will be forfeited immediately).  These awards may be
forfeited at the end of the full performance period based on the extent to which
any relevant targets are not satisfied.  For the avoidance of doubt, in the
event of a Change in Control before 1 February, 2009 (as defined in the contract
of employment) of Chesapeake or a sale or divestiture of the Company so that it
is no longer an Associated Company of Chesapeake, such unvested shares under the
Long-Term Incentive Programme (which have not been forfeited) shall vest.
 
The Executive shall be entitled to exercise any share options until 31 December
2007 and they will then lapse.
 
The Executive shall be paid in lieu of 17 days unused holiday at the Termination
Date less any days holiday he takes before the Termination Date.
 
2.  
Definitions

 
For the purposes of this Agreement, “Associated Company” means a company which
is a subsidiary or a holding company of the Company, as the case may be, or a
subsidiary of that holding company, “subsidiary” and “holding company” in this
definition having the same meaning as in section 736 of the Companies Act
1985.  References to any statute or any statutory provision shall, unless the
context otherwise requires, be construed as including any subsequent or amended
statute or any corresponding provision of such new or amended statute.
 
3.  
Resignation from Office

 
The Executive hereby resigns from his offices as director of the Company and any
of its Associated Companies with immediate effect and agrees to do all things
and sign any documents necessary to effect such resignation.  Further the
Executive will take all action and sign all necessary documents to effect the
appointment of replacement/additional directors to the board of the Company and
any of its Associated Companies, if requested.  The Executive confirms that he
will also co-operate to ensure completion of any other formal
resignations/removals from positions which he holds by reason of his employment
including as a trustee of the Company's pension scheme.
 
4.  
Payments

 
Subject to the Executive’s compliance with all the terms and warranties of this
Agreement, by way of compensation for the termination of his employment but
without any admission of liability, the Company will make a payment to the
Executive of £727,587 (gross) less any necessary withholdings (the “Termination
Payment”) within 5 working days of the later of the Termination Date and receipt
of this signed agreement.
 

--------------------------------------------------------------------------------


 
The Executive shall also be entitled to an additional payment of £738,000 (less
necessary withholdings) under Clause 14 of his contract of employment dated 19
August 2005 if there is a Change in Control (as defined in the contract of
employment) of Chesapeake or a sale or divestiture of the Company, before 31
July 2009.
 
On the commencement of any proceedings by the Executive against the Company or
any Associated Company or any other breach of this Agreement, the Company may,
in its absolute discretion, require the Termination Payment and the Redundancy
Payment to be repaid to the extent that the Company incurs any liabilities,
losses, damages, costs or expenses as a result of or in connection with such
proceedings or breach.
 
The Company shall maintain adequate Directors’ and Officers’ insurance cover in
respect of the Executive for a period of six years from the Termination Date.
 
5.  
Taxation

 
In accordance with the Company’s understanding of current tax withholding
requirements, the first £30,000 of the Termination Payment will be paid without
any deduction for income tax or national insurance contributions. Income tax and
Executive’s national insurance will be deducted from the remainder of the
Termination Payment.
 
Any further tax or employee’s national insurance which may be payable in respect
of any of the Termination Payment will be for the Executive’s own account and
the Executive agrees with the Company (for itself and on behalf of each
Associated Company) that, to the extent that the Company and/or any Associated
Company is obliged to make any payment of, or in respect of tax or national
insurance or any fine, penalty or interest (other than deductions which the
Company is obliged to make on the payments or arrangements set out in this
Agreement) (“Taxes”) in respect thereof, the Executive will promptly indemnify
the Company or the relevant Associated Company on an after-tax basis in full for
any such Taxes.  The Executive will be given an opportunity to make
representations to HM Customs & Excise before any payments are made.
 
6.  
Return of Property

 
The Executive confirms that on or before the Termination Date he will return to
the Company all property of the Company and its Associated Companies of or
whatever kind in his possession or under his control (except for his company
car) and that he has not kept copies or extracts of any papers, documents, lists
or records or any other Company property in any form whatsoever, save that the
Executive shall be entitled to retain his mobile telephone and mobile telephone
number.  The Executive shall be entitled to retain his company car until 30
November, 2007 and shall return it to the Company in good condition, fair wear
and tear excepted, on or before such date.
 
7.  
Restrictive Covenants

 
The Executive confirms that he will continue to comply with the obligations and
restrictions imposed upon him and contained in clauses 17, 19 and 20 of his
contract of employment dated 19 August 2005 and expressed to apply on or
following termination of that contract, notwithstanding its termination.
 

--------------------------------------------------------------------------------


8.  
Duty of Confidentiality

 
The Executive agrees that he continues to owe a duty of confidentiality to the
Company and its Associated Companies after the Termination Date and he will not
use to the detriment or prejudice of the Company or any Associated Company or
divulge to any person, company, firm, corporate body or any other third party,
any information concerning the business or affairs of the Company or any
Associated Company which may have come into his knowledge by reason of his
employment without the prior written consent of the Company otherwise than as
required by law.
 
Except as required by law or any regulatory authority, the parties agree to keep
the existence and terms of this Agreement entirely confidential and not to make,
either orally or in writing, any disparaging or derogatory remarks concerning,
in the Executive’s case, the Company, its Associated Companies or any of their
officers or executives and, in the case of the Company and Chesapeake, the
Executive, and the parties agree not, at any time, to communicate with any
section of the media on any matter concerning, in the case of the
Executive,  the Company or any Associated Company or any of their officers or
executives and, in the case of the Company and Chesapeake, the Executive.
 
9.  
Payment of Costs by the Company

 
The Company will pay the reasonable costs of the solicitor named in clause 12
below being costs incurred by the Executive in connection with the termination
of his employment subject to its receipt of an invoice addressed to the
Executive and marked payable by the Company in respect of those costs and
subject to a maximum excluding VAT of £3,500.
 
10.  
Full and Final Settlement Clause

 
The Executive agrees that the above terms are in full and final settlement of
all and any claims, costs, expenses or rights of action of any kind whatsoever
or howsoever arising (whether statutory, contractual, at common law or
otherwise) whether known or unknown to the parties, whether or not existing in
fact or in law at the time of this Agreement and whether or not they are or
could be in the contemplation of the parties at the time of this Agreement (and
whether arising in the United Kingdom or in any other country in the world) that
he may have now or in the future against the Company or any Associated Company
or any officer or Executive or shareholder or pension trustee thereof relating
to or arising directly or indirectly out of or in connection with his employment
prior to the Termination Date, the termination of his employment with the
Company on the Termination Date or any other matter whatsoever outstanding on
the Termination Date  including but not limited to any claim relating to or
arising out of any directorships or other offices with the Company or any
Associated Companies or their termination but, for the avoidance of doubt,
excluding any claim arising out of a breach of this Agreement, for personal
injury or in respect of accrued pension rights (the “Specified Matters”).
 

--------------------------------------------------------------------------------


 
In particular, but without limitation, this release extends to any claim which
the Executive may otherwise have for breach of service agreement or other
contract (including wrongful dismissal), holiday pay, unlawful deduction from
wages, redundancy, unfair dismissal, any claim for equal pay under the Equal Pay
Act 1970, unlawful discrimination (whether direct or indirect), harassment or
victimisation on grounds of sex, sexual orientation, race, religion or belief,
age or disability and any breach of (a) the Working Time Regulations 1998, (b)
section 47B of Part IVA of the Employment Rights Act 1996 (relating to
detrimental treatment or dismissal relating to a protected disclosure) and (c)
the Protection from Harassment Act 1997 (the “Specified Claims”)
 
The Company and Chesapeake agrees that the above terms are in full and final
settlement of all and any claims, costs, expenses or rights of action of any
kind whatsoever or howsoever arising (whether statutory, contractual, at common
law or otherwise) of which either the Company or Chesapeake  is aware or should
reasonably be aware as at the date of this Agreement, at the time of this
Agreement and whether or not they are or could be in the contemplation of the
parties at the time of this Agreement (and whether arising in the United Kingdom
or in any other country in the world) that either the the Company or Chesapeake
may have now or in the future against the Executive relating to or arising
directly or indirectly out of or in connection with the Executive’s employment
prior to the Termination Date, the termination of his employment with the
Company on the Termination Date or any other matter whatsoever outstanding on
the Termination Date other than any breach of this Agreement.
 
11.  
Warranty that all potential claims have been disclosed.

 
The Executive warrants, undertakes and represents to the Company that, having
taken independent legal advice he has previously notified the Company, in
writing, of all and any actual or potential claims (whether at the date of this
Agreement or in the future) he may have against the Company or any of its
Associated Companies or any of their Executives or officers or shareholders or
pension trustees and he has no other complaints whatsoever against the Company
in relation to the Specified Matters including, without limitation, the
Specified Claims  and he agrees that he shall not  institute or commence any
claims, actions or proceedings before any court or Employment Tribunal
whatsoever regarding the same.
 
12.  
Compliance with the Requirements of the ERA

 
The Executive confirms that he has taken independent legal advice as to the
terms and effect of this Agreement from James Davies of Lewis Silkin who is a
solicitor of the Supreme Court of England and Wales holding a current practising
certificate and in respect of whom there is currently in force a policy of
insurance covering the risk of a claim in relation to the advice given to the
Executive, and, in particular, he understands that he will not be able to bring
or pursue any claim in any court or Employment Tribunal against the Company or
any Associated Company arising from his employment with the Company or its
termination including, without limitation, the Specified Claims.  It is agreed
that the conditions regulating compromise agreements under:
 
·  
section 203(3) of the Employment Rights Act 1996,

 
·  
section 77 of the Sex Discrimination Act 1975,

 
·  
section 72 of the Race Relations Act 1976,

 
·  
Schedule 3A (Part 1) of the Disability Discrimination Act 1995,

 

--------------------------------------------------------------------------------


 
·  
Regulation 35 of the Working Time Regulations 1998,

 
·  
Schedule 4, paragraph 2 (2) of each of the Employment Equality (Religion or
Belief) Regulations 2003 and the Employment Equality (Sexual Orientation)
Regulations 2003; and

 
·  
Schedule 5, Paragraph 2(2) of the Employment Equality (Age) Regulations 2006.

 
have been satisfied.
 
13.
Binding Agreement

 
Notwithstanding that this Agreement is marked “without prejudice” it shall when
signed by all parties become binding and open.
 


 
SIGNED  /s/  J. P. Causey, Jr.
                Director
                for and on behalf of
                Field Group plc


SIGNED  /s/ Andrew J. Kohut
                for and on behalf of
                Chesapeake Corporation


SIGNED  /s/ Neil Rylance
                Neil Rylance


DATED  August 24, 2007
 

